Filed
                                                                                      Washington State
                                                                                      Court of Appeals
                                                                                       Division Two

    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                                    April 16, 2019

                                        DIVISION II
                                                                   No. 51620-9-II
 STATE OF WASHINGTON,

                               Respondent,

        v.

 JONATHAN LEVI DUNN,                                        UNPUBLISHED OPINION

                               Appellant.

       WORSWICK, J. — Jonathan Dunn appeals the sentencing court’s imposition of a

discretionary legal financial obligation (LFO). The State concedes error. We accept the State’s

concession and remand to the sentencing court to strike the jury demand fee.

                                             FACTS

       In 2013, Dunn was convicted of two counts of possession of a controlled substance with

intent to deliver with a firearm enhancement, two counts of possession of a controlled substance,

one count of unlawful possession of marijuana, and one count of first degree unlawful possession

of a firearm. We granted Dunn’s personal restraint petition in part in 2017 and remanded for

resentencing. As part of Dunn’s sentence, the sentencing court imposed a jury demand fee,

criminal filing fee, and DNA (deoxyribonucleic acid) collection fee. The court entered an order

of indigency for Dunn. Dunn appealed the imposition of the jury demand fee.

                                            ANALYSIS

       Dunn argues, and the State concedes, that the sentencing court erred by ordering Dunn,

who is indigent, to pay the jury demand fee. We accept the State’s concession and remand to the

sentencing court to strike the jury demand fee.
No. 51620-9-II

          Engrossed Second Substitute House Bill (ESHB) 1783 modified Washington’s system of

LFOs and amended RCW 10.01.160(3) to prohibit trial courts from imposing discretionary LFOs

on indigent defendants. LAWS OF 2018, ch. 269, § 6. ESHB 1783 also amended RCW 10.46.190

to prohibit trial courts from imposing the jury demand fee on indigent defendants. LAWS OF

2018, ch. 269, § 9; see RCW 10.46.190. The amendments to the LFO statutes apply

prospectively to cases on direct appeal. State v. Ramirez, 191 Wash. 2d 732, 747, 426 P.3d 714

(2018).

          Here, the sentencing court entered an order of indigency for Dunn. Because the trial

court is prohibited from imposing a jury demand fee on indigent defendants, the jury demand fee

imposed on Dunn is no longer authorized. Thus, we remand to the sentencing court to strike the

jury demand fee.1

           A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                                       Worswick, J.
    We concur:


    Maxa, C.J.



    Sutton, J.




1
 The briefs in this case were filed before Ramirez, 191 Wash. 2d at 732, was decided. In light of
Ramirez, the sentencing court on remand should also determine whether it must strike the
criminal filing fee and the DNA collection fee. Ramirez, 191 Wash. 2d at 747, 748, 750.


                                                   2